Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered November 7, 1984, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
After viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we conclude that the jury could have found beyond a reasonable doubt that the defendant was guilty of manslaughter in the first degree.
We have considered the defendant’s other contentions and find them to be either unpreserved or without merit. Mollen, P. J., Lazer, Mangano and Lawrence, JJ., concur.